Citation Nr: 1010882	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-20 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to compensation under the provisions of Title 
38, United States Code, Section 1151, for a cervical and 
thoracolumbar spine injury.

2.  Entitlement to an evaluation in excess of 60 percent for 
asthma.

3.  Entitlement to an initial evaluation in excess of 50 
percent for major depressive disorder.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	John S. Berry, Esquire




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from May 1977 to May 1980.      

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of May 2007, September 2008 and December 
2008 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.    

The Board addresses the claims of entitlement to an initial 
evaluation in excess of 50 percent for major depressive 
disorder and a TDIU in the REMAND section of this decision, 
below, and REMANDS these claims to the RO.


FINDINGS OF FACT

1.  To the extent that the Veteran has additional disability 
as a result of August 7, 2008 travel from a VA facility for 
medical treatment and such travel is considered a 
continuation of the VA treatment, the additional disability 
is not due to VA's carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault, or an 
event not reasonably foreseeable.

2.  The Veteran's asthma has worsened since 2005 and now 
involves a moderately severe airways obstruction, but does 
not produce FEV-1 of less than 40 percent predicted value or 
FEV-1/FVC of less than 40 percent, cause more than one attack 
weekly with episodes of respiratory failure, or necessitate 
the daily use of systemic high dose corticosteroids or 
immuno-suppressive medications.  

3.  The rating criteria reasonably describe the level of 
severity and symptomatology of the Veteran's asthma.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151, for 
a cervical and thoracolumbar spine injury are not met.  38 
U.S.C.A. §§ 111, 1151, 1703 (West 2002); 38 C.F.R. §§ 3.361, 
17.32 (2009).

2.  The criteria for entitlement to an evaluation in excess 
of 60 percent for asthma are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.97, Diagnostic 
Code 6602 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  VA is also to assist a claimant in obtaining 
evidence necessary to substantiate a claim, but such 
assistance is not required if there is no reasonable 
possibility that it would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure compliance with the 
provisions of the VCAA, when applicable.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA is applicable in 
this case and, as explained below, VA satisfied the 
requirements thereof by providing the Veteran adequate notice 
and assistance with regard to the claims being decided.  The 
Board's decision to proceed in adjudicating them does not, 
therefore, prejudice the Veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004).  

The Court has held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008). 

The Court further held that, if the Diagnostic Code (DC) 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  As well, the Court held that 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from noncompensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, including 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. at 43-44. 

The United States Court for the Federal Circuit (Federal 
Circuit) reviewed Vazquez-Flores on appeal and held that the 
statutory scheme did not require the notification noted 
above.  The Federal Circuit explained that the notice 
described in 38 U.S.C.A. § 5103(a) need not be veteran 
specific and that daily life evidence was not statutorily 
mandated.  The Federal Circuit thus vacated the Court's 
decision to the extent it required notification of 
alternative DCs and the need to submit potential daily life 
information on the basis that such evidence was not needed 
for proper claims adjudication.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).



1.  Timing

a.  38 U.S.C. §1151

The RO provided the Veteran VCAA notice on his §1151 claim by 
letter dated February 2009, after initially deciding that 
claim in a rating decision dated December 2008.  The timing 
of this notice does not reflect compliance with the 
requirements of the law as found by the Court in Pelegrini 
II; however, this timing defect constitutes harmless error.  

First, as explained below, the notice letter, considered in 
conjunction with other letters the RO sent the Veteran during 
the course of this appeal, satisfy the content requirements 
of the VCAA.  Second, in Pelegrini II, the Court recognized 
the need for, and the validity of, notification sent after 
the initial decision in cases where such notice was not 
mandated until after that initial decision had been made.  
Although, in this case, the VCAA was already in effect at the 
time the RO initially decided the Veteran's §1151 claim, the 
only way that VA could now provide notice prior to initial 
adjudication would be to vacate all prior adjudications and 
to nullify the notice of disagreement and substantive appeal 
that the Veteran filed to perfect his appeal to the Board.  
This would be an absurd result, forcing the Veteran to begin 
the appellate process anew.  Third, in reviewing 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis without providing 
deference to the RO's prior decision.  As such, the Veteran 
is in no way prejudiced by having been provided notice after 
the initial decision.  Rather, the RO afforded him the 
appropriate opportunity to identify or submit additional 
evidence prior to the RO's subsequent adjudication of his 
claims and the Board's consideration of his appeal.  With 
regard to the duty to notify, the VCAA simply requires that 
VA give the claimant an opportunity to submit information and 
evidence in support of his claim.  Once this has been 
accomplished, all due process concerns are satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2009). 



b.  Asthma

The RO provided the Veteran VCAA notice on his asthma claim 
by letters dated November 2004, March 2007 and January 2008, 
the first two sent before initially deciding that claim in a 
rating decision dated May 2007.  The timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

2.  Content

The content of the notice letters, considered in conjunction 
with the content of other letters the RO sent the Veteran in 
April 2008, June 2008 and October 2008, also reflects 
compliance with pertinent regulatory provisions and case law, 
noted above.  In the letters, the RO acknowledged the 
Veteran's claims, notified him of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, notified him of VA's duty to assist 
and indicated that it was developing his claims pursuant to 
that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, the RO 
identified the evidence it had received in support of the 
Veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all other outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claims, 
including service and post-service treatment records.  The RO 
also afforded the Veteran VA respiratory examinations, during 
which examiners discussed the severity of the Veteran's 
asthma.  

In a written statement dated January 2009, the Veteran's 
representative refers to claims for a higher initial 
evaluation for major depressive disorder, remanded below, and 
compensation under 38 U.S.C.A. § 1151 and questions VA's 
failure to provide the Veteran a VA examination to determine 
the nature and severity of his disability.  The 
representative provides no specifics with regard to this 
argument.  Assuming he intends his argument to pertain to 
both claims, the Board disagrees that a VA examination is 
needed in support of the Veteran's claim for compensation 
under 38 U.S.C.A. § 1151.  As will become apparent below, in 
the Veteran's case, the Board need not determine definitively 
whether and to what extent the Veteran has additional 
disability secondary to an accident that occurred on August 
7, 2008.  Rather, the evidence already of record provides all 
information necessary to decide this claim.    

II.  Analysis

A.  Claim for Compensation under U.S.C. §1151

The Veteran claims that he is entitled to compensation under 
the provisions of Title 38, United States Code, Section 1151, 
for a cervical and thoracolumbar spine injury sustained on 
August 7, 2008, while returning home from a VA medical 
appointment (seen for a heart condition) as a passenger in a 
VA van, when a car hit the van.  According to written 
statements he submitted during the course of this appeal, 
this accident resulted in a whiplash injury for which the 
Veteran should be compensated.  

When a veteran suffers an injury or an aggravation of an 
injury resulting in a additional disability or death due to 
training, hospital care, medical or surgical treatment, or an 
examination furnished by a VA employee or in a VA facility, 
as defined in 38 U.S.C.A. §1701(3)(A), disability 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.  38 U.S.C.A. § 
1151(a) (West 2002).  

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), to require not only that the VA treatment in 
question resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C. § 1151 that were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97; 63 Fed. Reg. 31,263 
(1998).  

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2009).  To establish causation, the evidence must 
show that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1) (2009).  Hospital care or 
medical or surgical treatment cannot cause the continuance or 
natural progress of a disease or injury for which the care or 
treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2) (2009).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death and that either VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider, or it furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determining whether there was 
informed consent involves considering whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of 
a case will not defeat a finding of informed consent.  38 
C.F.R. § 3.361(d)(1) (2009).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2009).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient of the 
proposed diagnostic or therapeutic procedure or course of 
treatment, the expected benefits, reasonably foreseeable 
associated risks, complications or side effects, reasonable 
and available alternatives, and anticipated results if 
nothing is done.  38 C.F.R. § 17.32(c) (2009).  Signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that require the use of sedation and 
anesthesia or narcotic analgesia, are considered to produce 
significant discomfort to the patient, have a significant 
risk of complication or morbidity, require injections of any 
substance into a joint space or body cavity, or involve 
testing for Human Immunodeficiency Virus.  The informed 
consent process, including signed consent form, must be 
appropriately documented in the medical record.  38 C.F.R. § 
17.32(d) (2009).

The Veteran in this case filed his claim in September 2008.  
Therefore, the amended version of the pertinent statute is 
applicable and, for the Veteran to prevail, the evidence must 
establish that the proximate cause of any additional 
disability shown to exist was an event that was not 
reasonably foreseeable, or due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the treatment.

As is noted above, the Veteran is not claiming that the 
cardiac treatment he received at a VA facility on August 7, 
2008 resulted in additional disability.  Rather, he claims 
that the accident in which he was involved on the way home 
from the treatment visit while in a VA van caused the 
additional disability.  

According to statute, certain veterans who qualify for 
medical services under 38 U.S.C.A. § 111(a) (West 2002) are 
entitled to travel and incidental expenses as part of such 
services.  38 U.S.C.A. § 1701(5), (6) (West 2002).  There is 
however, no statutory or regulatory provision indicating 
that, for purposes of claims for compensation under 38 
U.S.C.A. § 1151, such eligible travel is considered a 
continuation of any VA treatment rendered prior thereto.  
That notwithstanding and solely for the sake of further 
discussion, the Board considers the travel as such and 
acknowledges that, as alleged, the Veteran was involved in an 
accident on August 7, 2008, while in a VA medical transport 
shuttle.  According to a police accident report of record, on 
that date, the VA vehicle was rear-ended by another vehicle 
while stopped at a light.      

According to records from Strong Memorial Hospital, 
thereafter, the Veteran received emergency treatment for low 
back pain and a neck strain.  During a nursing assessment, he 
reported a prior history of low back pain.  X-rays and 
computer tomography imaging revealed no abnormalities.  A 
physician sent the Veteran home with a recommendation to 
return if his pain worsened or other symptoms began to 
manifest.  Since then, the Veteran has continued to receive 
low back and neck treatment, including physical therapy.   

There is some question in the record regarding whether the 
Veteran has additional disability as a result of the 
accident.  Medical professionals treated the Veteran for low 
back and neck complaints and noted spinal abnormalities on 
testing prior to the accident and, thereafter, continued to 
do so.  Again, however, for the sake of further discussion, 
the Board accepts, as alleged, that the accident resulted in 
additional low back and neck disability.

The question then becomes whether carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the treatment in question 
resulted in the additional disability, or the proximate cause 
of the additional disability was an event that was not 
reasonably foreseeable.  As previously indicated, VA was not 
at fault in the accident; the driver of the VA shuttle was 
stopped at a light when the driver of another vehicle rear-
ended the shuttle.  In addition, anytime an individual drives 
or rides as a passenger in a vehicle, he assumes the dangers 
of doing so, including being hit by another driver.  Road 
accidents, being fairly common, are reasonably foreseeable.  

In sum, to the extent the Board accepts that the Veteran has 
additional disability as a result of August 7, 2008 travel 
from a VA facility for medical treatment (medical records do 
not definitively establish this fact) and that such travel is 
considered a continuation of the VA treatment (statutory and 
regulatory provisions do not allow for such an 
interpretation), the additional disability is not due to VA's 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault, or an event not 
reasonably foreseeable.  The Board thus concludes that the 
criteria for entitlement to compensation under the provisions 
of Title 38, United States Code, Section 1151, for a cervical 
and thoracolumbar spine injury are not met.  The 
preponderance of the evidence is against this claim.  The 
benefit-of-the-doubt rule is therefore not for application.

B.  Claim for an Increased Evaluation for Asthma

The Veteran asserts that his asthma has become more severe, 
warranting a rating in excess of 60 percent.  Allegedly, he 
receives regular treatment and takes medication for this 
condition, which interferes with his ability to work.  

In support of his claim, the Veteran has submitted written 
statements of his friend, G.H., and a union representative, 
C.B.  According to G.H., who has known the Veteran for 10 
years and spent multiple times weekly engaging in physical 
activity with him, the Veteran is no longer able to play 
basketball, bowl and fish due to asthma.  Allegedly, this 
condition limits the Veteran's physical abilities.  According 
to C.B., due to anxiety, depression and asthma, the Veteran 
missed an excessive amount of time (presumably meaning with 
regard to work), which led to him being transferred out of a 
critical care area within the facility.   

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

1.  Schedular

The RO has evaluated the Veteran's asthma as 60 percent 
disabling pursuant to DC 6602.  DC 6602 provides that a 30 
percent evaluation is assignable for bronchial asthma with 
FEV-1 of between 56 to 70 percent predicted, or; FEV-FVC of 
56 to 70 percent predicted, or with intermittent inhalational 
or oral bronchodilator therapy, or with inhalational anti-
inflammatory medication.  A 60 percent evaluation is 
assignable for bronchial asthma with FEV-1 of between 40 to 
55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent evaluation is assignable for bronchial asthma 
with FEV-1 that is less than 40 percent predicted, or; FEV-
1/FVC less than 40 percent, or; more than one attack per week 
with episodes of respiratory failure, or; requires daily use 
of systemic (oral or parenteral) high does corticosteroids or 
immuno-suppressive medications.  38 C.F.R. § 4.97, DC 6602 
(2009).  

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the Veteran's asthma does not 
more nearly approximate the criteria for an increased 
evaluation under DC 6602 during any time period at issue in 
this appeal.  Rather, although the Veteran's asthma has 
worsened since 2005, it does not produce FEV-1 of less than 
40 percent predicted value or FEV-1/FVC of less than 40 
percent, cause more than one attack weekly with episodes of 
respiratory failure, or necessitate the daily use of systemic 
high dose corticosteroids or immuno-suppressive medications.    

The Veteran first exhibited asthma symptoms during service 
from May 1977 to May 1980, secondary to severe allergies.  
These symptoms necessitated a permanent profile limiting 
field duty.  Multiple medical professionals, including on 
separation examination conducted in January 1980, diagnosed 
asthma and noted that the Veteran was on asthma medication.  

Following discharge from service, beginning in 1982, the 
Veteran experienced asthma attacks.  Initially, he did not 
need asthma medication.  In 1995, however, medical 
professionals prescribed inhalers, which, since then, he has 
continued to use.  Occasionally, they also prescribed 
prednisone, a systemic corticosteroid.  By January 2004, the 
Veteran still reported problems with his asthma, but these 
problems were not interfering with his recently obtained job 
at a VA Medical Center as a housekeeper.

In October 2003, during a VA respiratory examination, the 
Veteran reported that, from 1981 to 1995, during the winter 
and summer months, he missed work as a forklift driver.  
Allegedly, from 1995 to 2000, while working s a truck driver, 
and since April 2003, while working as a CWT, he too missed 
work secondary to, in part, asthma.  He reported that he had 
asthma attacks once monthly, which he treated with medication 
(inhalers) and rest.  

Pulmonary function studies showed FEV-1 of 55 percent 
predicted value and 
FEV-1/FVC of 55 percent predicted, figures which given 
equipment malfunction were thought to be underestimated or 
inaccurate.  The diffusing capacity measurement was 
considered accurate and based on that finding, a physician 
diagnosed a severe airways obstruction with a significant 
response to bronchodilators.  

Follow up pulmonary function studies conducted in April 2004 
showed FEV-1 of 56 percent predicted value and FEV-1/FVC of 
54 percent predicted.  Based on these and other findings, a 
physician diagnosed a moderate airways obstruction with a 
significant response to bronchodilators.  

In 2005 and early 2006, medical professionals noted 
improvement in the Veteran's asthma secondary to medication.  
In October 2006, the Veteran's private physician 
characterized the Veteran's asthma as mild.  

Despite the foregoing, in September 2005 and again in 
December 2006, the Veteran's VA physician added medications 
to the Veteran's treatment regimen.  According to a March 
2007 letter from that physician, since December 2006, the 
Veteran has been on three medications (Mometasone Furoate, 
Formoterol Fumarate, and Albuterol/ipratropium inhaler), 
including inhaled, not systemic, corticosteroids, which are 
to be taken daily.  

In October 2006, the Veteran's employer suspended the Veteran 
from work for one week due to sick time utilization.  
However, it appears that the Veteran utilized the sick time 
secondary to psychiatric, rather than respiratory complaints.  
In 2007, during multiple VA outpatient treatment visits, and 
February 2008, during a VA vocational rehabilitation 
consultation, the Veteran reported that he left his job as a 
VA housekeeper in April 2007 due to stress, a back injury 
(substantiated by VA medical records) and because he could no 
longer take it.   

Since then, the Veteran has received additional outpatient 
treatment, including a change in two of his medications to 
Advair, and undergone another VA respiratory examination.  
During that examination, conducted in July 2008, he reported 
that he left his job as a VA housekeeper due to asthma, 
depression and back pain and all previous jobs due to other 
medical conditions.  He also reported that he used his 
Albuterol/ipratropium inhaler six times daily and his disk 
inhaler twice daily.  He denied hospitalizations secondary to 
the asthma, but indicated that he stayed home many days 
because he had shortness of breath.   

Pulmonary function studies conducted in conjunction with the 
examination showed FEV-1 of 59 percent predicted value and 
FEV-1/FVC of 52 percent predicted.  Based, in part, on these 
findings, a physician diagnosed a moderately severe airways 
obstruction.  Based on these findings and the VA examination, 
the VA examiner concluded that the Veteran's asthma, 
specifically, the associated shortness of breath and 
wheezing, interfered with exertional employment such as 
housekeeping, but would not affect sedentary employment.  The 
examiner indicated that the Veteran was able to do light 
physical employment if he was provided an opportunity to use 
inhalers and rest when he became short of breath.   

During treatment visits dated in 2007, physicians 
characterized the Veteran's asthma as fairly well controlled 
and stable and noted that the Veteran was not using an 
excessive amount of Albuterol.  In 2008, physicians noted 
that the Veteran's asthma was not optimally controlled.  

As previously indicated, the Veteran's asthma has worsened 
since 2005 and now involves a moderately severe, rather than 
moderate, airways obstruction.  It has not worsened to such 
an extent, however, that it produces FEV-1 of less than 40 
percent predicted value or FEV-1/FVC of less than 40 percent, 
causes more than one attack weekly with episodes of 
respiratory failure, or necessitates the daily use of 
systemic high dose corticosteroids or immuno-suppressive 
medications.  A schedular evaluation in excess of 60 percent 
may therefore not be assigned the asthma under DC 6602.  

The rating schedule is designed to accommodate changes in 
condition; therefore, the Veteran may be awarded a different 
schedular evaluation in the future should his asthma 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, the aforementioned schedular evaluation is the most 
appropriate given the medical evidence of record.

2.  Extraschedular 

In certain circumstances, a claimant may be assigned a higher 
initial or increased evaluation on an extraschedular basis.  
The question of whether such an evaluation may be assigned on 
such a basis is a component of a claim for a higher initial 
or increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question 
is raised either by the claimant, or reasonably by the 
evidence of record, the RO or Board must specifically decide 
whether to refer the claim to the Chief Benefits Director of 
VA's Compensation and Pension Service under 38 C.F.R. § 3.321 
for consideration of the matter.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  He is authorized to approve the assignment 
of an extraschedular evaluation if the claim "presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (2009).  

If the claimant or the evidence raises the question of 
entitlement to a higher initial or increased evaluation on an 
extraschedular basis, as a threshold matter, the Board must 
determine whether the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are 
inadequate.  This requires comparing the level of severity 
and symptomatology of the service-connected disability with 
the established criteria found in the rating schedule 
pertaining to that disability.  Thun v. Peake, 22 Vet. App. 
111, 118 (2008).  If the criteria reasonably describe the 
level of severity and symptomatology of the disability, the 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate and no referral 
is necessary.  Id.  If the criteria do not reasonably 
describe the level of severity and symptomatology of the 
disability, the disability picture is not contemplated by the 
rating schedule and the assigned schedular evaluation is 
inadequate.  The RO or Board must then determine whether the 
exceptional disability picture involves other related factors 
such as those outlined in 38 C.F.R. 3.321(b)(1) as 
"governing norms", including "marked interference with 
employment" and "frequent periods of hospitalization".  Id.

In this case, the Veteran raises the question of whether he 
is entitled to an increased evaluation on an extraschedular 
basis, but referral to the Director of VA's Compensation and 
Pension Service is unnecessary.  Rather, given that DC 6602 
contemplates the number and severity of asthma attacks the 
Veteran experiences weekly as well as the effect of his 
asthma on his pulmonary system and the nature and strength of 
the medication used to control such asthma, the Board finds 
that the schedular criteria reasonably describe the level of 
severity and symptomatology of the asthma.  As the asthma 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate.  

3.  Conclusion

Based on the aforementioned findings, the Board concludes 
that the criteria for entitlement to an increased evaluation 
for asthma are not met.  In reaching this decision, the Board 
considered the complete history of the disability as well as 
the current clinical manifestations and the effect the 
disability has on the Veteran's earning capacity.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  The Board also considered the 
benefit-of-the-doubt rule, but because the preponderance of 
the evidence is against the claim, the rule is not for 
application.




ORDER

Compensation under the provisions of Title 38, United States 
Code, Section 1151, for a cervical and thoracolumbar spine 
injury is denied.

An evaluation in excess of 60 percent for asthma is denied.


REMAND

The Veteran claims entitlement to an initial evaluation in 
excess of 50 percent for major depressive disorder and 
entitlement to a TDIU.  Additional action is necessary before 
the Board decides these claims.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In this case, as the 
Veteran's representative contends in a written statement 
dated January 2009, an examination in support of the claims 
being remanded is necessary.  The RO afforded the Veteran a 
VA mental health examination during the course of this 
appeal, but the report of that examination is inadequate to 
decide the claim for a higher initial evaluation for major 
depressive disorder.  Since then, this disability appears to 
have worsened, necessitating an inpatient stay in March 2009.  
Another examination is thus necessary so that an examiner can 
discuss the current level of severity of the Veteran's major 
depressive disorder.  

The report of the VA mental health examination conducted in 
July 2008, considered in conjunction with reports of VA 
respiratory examinations conducted since 2003, are also 
inadequate to decide the Veteran's claim for a TDIU.  
Therein, one examiner discussed the effect of the Veteran's 
asthma on his employability.  No examiner discussed whether 
the Veteran's service-connected disabilities (asthma, rated 
60 percent disabling, and major depressive disorder, rated 50 
percent disabling) together render the Veteran unemployable.  

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Arrange for the Veteran to undergo a 
VA examination in support of his claims 
for a higher initial evaluation for major 
depressive disorder and a TDIU.  Forward 
the claims file to the examiner for 
review of all pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) note all psychiatric symptoms 
shown to exist, including, if 
appropriate, abnormal speech and 
thought processes and communication, 
memory loss, impaired impulse 
control, panic attacks, depression, 
spatial disorientation, neglect of 
personal appearance and/or hygiene, 
and difficulty adapting to stressful 
situations and/or establishing and 
maintaining effective relationships, 
and indicate how frequently they 
manifest (rarely, intermittently, 
continuously); 

b) specifically indicate whether the 
symptoms cause occupational and 
social impairment with deficiencies 
in most areas, including work, 
school, family relations, judgment, 
thinking and mood;

c) specifically indicate whether the 
symptoms cause total occupational 
and social impairment; 

d) opine whether the Veteran's 
service-connected psychiatric 
disability and asthma, considered 
together, render the Veteran unable 
to obtain or retain a substantially 
gainful occupation; 

e) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided; and   

f) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

2.  Readjudicate the claims being 
remanded.  If either benefit sought on 
appeal remains denied, provide the Veteran 
and his representative a supplemental 
statement of the case and an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need 
take no action unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the remanded claims.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's 


Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).


___________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


